DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 5, 6, 9, 11, 13, 15-22, 25, 26, 32, 36, 40, 46, 54-58 in the reply filed on 04/01/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II do not lack unity over prior art.  This is not found persuasive because claims from Group II are cancelled, therefore arguments are moot.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, 9, 11, 13, 25, 26, 32, 36, 40, 46 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Maclachlan et al (WO 2013/052677, April 2013, cited from IDS).
Concerning claims 5, 6 and 13 Maclachlan et al disclose siRNA targeting ALDH2 with antisense strand of SEQ ID NO: 10 and sense strand of SEQ ID NO: 9, each 21 nucleotides long (see paragraph [0343]), wherein first 15 nucleotides of SEQ ID NO: 10 are 100% complementary to nucleotides 58-72 of instant SEQ ID NO: 601, and siRNA targeting ALDH2 with antisense strand of SEQ ID NO: 12 and sense strand of SEQ ID NO: 11 (see Table A on page 92), each 21 nucleotides long, with antisense strand of SEQ ID NO: 12 100% complementary to nucleotides 14-34 of instant SEQ ID NO: 605. Concerning claims 9 and 11 sense strand of SEQ ID NO: 9 is 21 nucleotides in length, which forms a duplex region with SEQ ID NO: 10 of 19 nucleotides. Concerning claims 25 and 26 Maclachlan et al disclose that sense and antisense strands of siRNAs of the invention can be 25 and 27 nucleotides long, respectively, forming a duplex of 25 nucleotides (see paragraph [00170]). Concerning claim 32 Maclachlan et al disclose that SEQ ID NOs: 9 and 10 comprise modified nucleotide, 2’-O-methyl (see paragraphs [0343-0344]). Concerning claim 36 Maclachlan et al disclose that siRNAs can comprise modified internucleotide linkages (see paragraph [0051]). Concerning claim 40 Maclachlan et al disclose that siRNA can be conjugated to targeting ligand such as N-acetyl galactosamine (see paragraph [0148]). Concerning claim 46 Maclachlan et al disclose compositions comprising siRNAs and pharmaceutically accepted carrier (see paragraph [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 11, 13, 19-22, 25, 26, 32, 36, 40, 46, 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al, above, and in further view of Brown (US 8513207, August 2013, cited from IDS).
Teachings of Maclachlan et al are discussed above. Further Maclachlan et al teach that sense and antisense strands of the siRNA can be connected by a loop of 2-5 nucleotides (see paragraph [00177]).  
Maclachlan et al do not teach sense strand comprising at 3’ end stem-loop structure S1-L-S2 with S1 and S2 complementary to each other and L is a loop of 3-5 nucleotides, or tetraloop.
Brown teaches improved siRNAs (see Abstract), including siRNAs comprising extended loops between sense and antisense strands, wherein nucleotides flanking the loop on one side form a duplex with nucleotides on the other side of the loop (same as instant S1 and S2 elements) and the loop can be a tetraloop (see lines 5-25 in column 30).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to connect sense and antisense strands of siRNA taught by Maclachlan et al by structures taught by Brown, arriving at instant invention. One of the ordinary skill in the art would be motivated to do so, because Maclachlan et al teach connecting sense and antisense strands with a loop and Brown teaches specific structures for doing so. It would have been obvious to connect 3’ end of sense strand, because strands have only 2 ends, therefore any of the ends can be used for connection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-6, 9, 11, 13, 15-22, 25, 26, 32, 36, 40, 46, 54-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 74-89 of copending Application No. 17/594,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘094 recite siRNAs comprising sense and antisense strands of SEQ ID NOs: 581-600, which are identical to instant SEQ ID NOs: 581-600.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635